         Case 5:19-cv-00257-RH-MJF Document 33 Filed 10/21/19 Page 1 of 3
                                                                                 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION


MGFB PROPERTIES, INC. et al.,

                 Plaintiffs,

v.                                              CASE NO. 5:19cv257-RH-MJF

VIACOM INC. et al.,

                 Defendants.

_________________________________________/


                    ORDER DENYING THE MOTION TO DISMISS


        This is a trademark-infringement case. The plaintiffs claim rights in the

mark “Flora-Bama.” The defendants use the mark “Flori-Bama.” The defendants

have moved to dismiss for failure to state a claim on which relief can be granted.

They also have moved to stay all proceedings pending a ruling on the motion to

dismiss. This order denies the motions.

        To survive a motion to dismiss for failure to state a claim, a plaintiff must

plead “factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). For purposes of a motion to dismiss, the complaint’s factual




Case No. 5:19cv257-RH-MJF
         Case 5:19-cv-00257-RH-MJF Document 33 Filed 10/21/19 Page 2 of 3
                                                                                 Page 2 of 3




allegations, though not its legal conclusions, must be accepted as true. Id.; see also

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

        A motion to dismiss is not the vehicle by which the truth of a plaintiff’s

factual allegations should be judged. Instead, it remains true, after Twombly and

Iqbal as before, that “federal courts and litigants must rely on summary judgment

and control of discovery to weed out unmeritorious claims sooner rather than

later.” Leatherman v. Tarrant Cty. Narcotics Intelligence & Coordination Unit,

507 U.S. 163, 168-69 (1993).

        Here the complaint is sufficient. The complaint alleges the plaintiffs’ mark

“Flora-Bama” traces its origin to the opening of the Flora-Bama Lounge near the

Florida-Alabama line in 1964. The complaint alleges the mark has acquired a

strong secondary meaning and has been used in a wide array of entertainment

productions, including in the title of a television show. The complaint alleges the

defendants have infringed the mark by titling their own television show “Floribama

Shore,” even though the show is set 125 miles from the Florida-Alabama line. The

complaint alleges the defendants chose the name to trade on the plaintiffs’

goodwill and that the defendants’ use of the name is likely to cause confusion

about the source of the defendants’ show.

        Citing Rogers v. Grimaldi, 875 F.2d 994 (2d Cir. 1989), the defendants

assert they have a right to use the name “Floribama” in the title of their artistic



Case No. 5:19cv257-RH-MJF
         Case 5:19-cv-00257-RH-MJF Document 33 Filed 10/21/19 Page 3 of 3
                                                                                 Page 3 of 3




work. In Rogers the Second Circuit said the producer of a new work has a First

Amendment interest in choosing the work’s title. The court said that in applying

the Lanham Act, the First Amendment interest must be balanced against the public

interest in avoiding consumer confusion.

        When the facts of the complaint in the case at bar are taken as true, it cannot

be said that the Rogers balancing test is fatal to the plaintiffs’ claim. Moreover,

Rogers explicitly said its test does not apply to “misleading titles that are

confusingly similar to other titles.” Id. at 999 n.5. Whatever might be said when

the actual facts are known, the complaint alleges facts sufficient to invoke the

exception—and, more broadly, sufficient to state a claim on which relief can be

granted.

        For these reasons,

        IT IS ORDERED:

        1. The motion to dismiss, ECF No. 28, is denied.

        2. The motion to stay, ECF No. 29, is denied.

        SO ORDERED on October 21, 2019.

                                         s/Robert L. Hinkle
                                         United States District Judge




Case No. 5:19cv257-RH-MJF
